 Case: 4:21-cv-00378-CDP Doc. #: 20 Filed: 04/06/21 Page: 1 of 2 PageID #: 144




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

MARK BOLES, individually and on              )
behalf of others similarly situated, et al., )
                                             )
               Plaintiffs,                   )
                                             )
          vs.                                )      Case No. 4:21 CV 378 CDP
                                             )
CITY OF ST. LOUIS, MISSOURI,                 )
et al.,                                      )
                                             )
               Defendants.                   )

                                        ORDER

      This case was assigned to me on March 31, 2021. On April 2, 2021,

plaintiffs filed a motion for Temporary Restraining Order. I heard that

emergency motion and denied it on the next business day, April 5, 2021. I have

now concluded that I should disqualify myself from this case because there is a

chance that its outcome could affect Court employees, including those who

report to me. To avoid any potential appearance of impropriety, recusal is

appropriate. See 28 U.S.C. § 455.

      Accordingly,

      IT IS HEREBY ORDERED that the undersigned United States District

Judge is disqualified from handling any matters in this case.
 Case: 4:21-cv-00378-CDP Doc. #: 20 Filed: 04/06/21 Page: 2 of 2 PageID #: 145




      IT IS FURTHER ORDERED that the Clerk of Court shall reassign the

case to another judge who is not recused as determined by the Clerk of Court and

the Chief Judge.




                                      ____________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE

Dated this 6th day of April, 2021.
